DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Response to Amendment
The amendment filed on 3/3/22 has been entered. As directed by amendment, claims 18-24 and 26-36 are amended, and claim 25 is cancelled. Applicant’s amendments to claims have overcome specification/drawing/claim objections, 112(b) rejection, and 112(d) rejection previously set forth in the non-final office action mailed on 12/06/21.
Allowable Subject Matter
Claims 18-24 and 26-36 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art in record (in particular, Yoshizaki et al. US 20170265731) does not disclose an endoscopic capsule comprising a processor, a first mode wherein a frame rate of the first imaging system is higher than a frame rate of the second imaging system, and a second mode wherein the frame rate of the second imaging system is higher than the frame rate of the second imaging system in the first mode, wherein the processor in the first mode is arranged for: accessing one or more images from the first imaging system detecting if there is a polyp in the one or more images from the first imaging system and switching from the first mode to the second mode if a polyp is detected, by a machine learning algorithm employed in the processor, in the one or more images from the first imaging system. Rather, Yoshizaki et al. teach an endoscopic capsule (capsule endoscope 2) comprising: a first imaging system (a first light source unit 241), a second imaging system (a second light source unit 242), wherein the first imaging system (a first light source unit 241) is arranged for obtaining images at a broader spectral range ([0036] the first light source unit 241 radiates the light in the range of the transmission spectrum of each of the broadband filters) than the second imaging system ([0036] second light source unit 242 radiates light having an upward projecting distribution of a wavelength spectrum in relation to the intensity and having a narrowband light spectrum), and a processor (control unit 30), such as a processor (control unit 30) arranged for image processing, such as a FPGA ([0042] control unit 30 is configured with the use of a central processing unit (CPU) 30 causes the first light source unit 241 and the second light source unit 242 to radiate the beams of light). 
Claims 19-24 and 26-36 are dependents from claim 18 and similarly allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191. The examiner can normally be reached Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795